Guerry, J.
The defendant was found guilty of the offense of assault with intent to murder. His motion for new trial is based upon the general grounds only.
1. “An assault with intent to murder, by using any weapon likely to produce death, shall be punished by imprisonment and labor in the pentitentiary for not less than two years nor longer than ten years.” Penal Code (1910), § 97. “To constitute the offense of assault with intent to murder, there must be made an assault by one person upon another, with a weapon likely to produce death, in the manner used, the assault must be actuated by malice, either express or implied, and made by a person making the assault with the specific intent to kill the person assaulted.” Reddick v. State, 11 Ga.. App. 150 (74 S. E. 901). While the intent to kill is not conclusively shown by the use of a weapon likely to produce death (Posey v. State, 22 Ga. App. 97, 95 S. E. 325), such intent may be gathered from circumstances (Lovett v. State, 9 Ga. App. 232, 70 S. E. 989), and is a matter for the determination of the jury. Wimberly v. State, 12 Ga. App. 540. Under the above principles the evidence amply made out the offense for which the defendant was convicted. This court will, therefore, decline to interfere.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concu/r.

A. J. Hall, Brackett ,& Brennan, for plaintiff in error.
John A. Boykin, solicilor-general, J. W. LeCraw, John H. Hudson, contra.